UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

 

MYRON TERESHCHUK
Plaintiff,

v. Civil No. 09-1911 (RCL)

BUREAU OF PRISONS

Defendant.

MEMORANDUM OPINION

This case concerns whether defendant, the Bureau of Prisons (“BOP”), has sufﬁciently
responded to plaintiff Myron Tereshchuk’s Freedom of Information Act (“FOIA”) request.
Although the parties have resolved many of the issues between them, defendant continues to
withhold many of the records sought. As a result, plaintiff asserts claims under FOIA, the
Administrative Procedures Act (“APA”), and the United States Constitution, seeking injunctive
and declaratory relief and asking the Court to order disclosure of the records sought.

Before the Court is defendant BOP’s Motion for Summary Judgment, May 2, 2014, ECF
No. 92. Upon consideration of the defendant’s motion, the plaintiffs Opposition, June 13, 2014,
ECF No. 95, the defendant’s Reply thereto, July 16, 2014, ECF No. 98, the record herein, and
applicable law, the Court GRANTS defendant’s motion for summary judgment.

I. BACKGROUND

On August 10, 2009, Mr. Tereshchuk submitted a FOIA request seeking access to “a_11 of
the Administrative Remedy Indexes and Responses of the Central Ofﬁce, a_ll of the

Administrative Remedy Indexes and Responses for all Regional Ofﬁces, and a_11 of the

Administrative Remedy Indexes and Responses for each and every institution under the control
of the Federal Bureau of Prisons.” Compl. 11 2 (emphasis in original). In a telephone conversation
with the BOP’s counsel on July 23, 2013, Mr. Tereshchuk agreed to limit his request to
documents originating after the year 2000. Def.’s Statement of Fact 11 2. In early 2014, the BOP
sent Mr. Tereshchuk CDs containing all of the administrative remedy indexes sought, with
inmate names and register numbers redacted. Id. 11 3.

A. The Administrative Remedy Program

The Administrative Remedy Program (ARP) allows inmates to seek formal review of any
issue relating to any aspect of their conﬁnement. 28 CPR. § 542.10(a). Generally, “an inmate
shall ﬁrst present an issue of concern informally to staff, and staff shall attempt to informally
resolve the issue before an inmate submits a Request for Administrative Remedy.” Id.
§542.13(a). If an inmate is unsatisﬁed by any informal resolution, he may submit a formal
written administrative remedy request. Id. § 542.l4(a). If still unsatisﬁed by the warden’s
response, the inmate “may submit an [a]ppeal to the Regional Director,” and then further to the
General Counsel at the BOP’s Central Ofﬁce. Id. § 542.15(a). Such responses “may grant or
deny the inmate’s request, or the BOP may provide an informational response addressing the
inmate’s concern.” Albright Dec]. 11 4. Such requests and appeals must be available to inmates
and the public, with indexes available through the BOP Central Ofﬁce. Id. § 542.19. To access
responses, a requester must “identif[y] by Remedy ID number as indicated on an index” the
response sought. Id. Responses are provided after inmate names and register numbers have been

removed. Id.

B. Plaintiff’s Request

Mr. Tereshchuk makes a passing reference to the denial of his “First Amendment right to
redress of grievances,” Opp’n at 3, and comments that this Court has jurisdiction under the First
and Sixth Amendments, Supp. Compl. ﬂ 2. However, he has failed to describe any claims under
these Amendments and it is not clear to this Court what he might have referred to.

Mr. Tereshchuk also mentions that without the requested records, he would be unable to
defend himself against charges that he violated prison rules that resulted in the revocation of his
acquired “good time.” Compl. ‘H 30. He claims he has thus suffered a substantial loss of due
process rights. Id. Procedural due process imposes constraints on governmental decisions which
deprive individuals of “liberty” or “property” interests within the meaning of the Due Process
Clause of the Fifth or Fourteenth Amendment. Mathews v. Eldridge, 424 US. 319, 332 (1976).
“[D]ue process is ﬂexible and calls for such procedural protections as the particular situation
demands.” Morrissey v. Brewer, 408 U.S. 471, 481 (1972). Mr. Tereshchuk has not alleged any
facts that would enable the Court to determine whether a due process violation occurred when
his good time was taken away.

And “[t]o the extent that plaintiffs complaint . . . may be read as seeking relief from any
defendant for an alleged violation of constitutional rights for failure to comply with the FOIA . . .
it fails.” Harrison v. Lappin, 04-cv-0061, 2005 WL 752186, *3 (D.D.C. Mar. 31, 2005). FOIA
is a comprehensive statutory scheme to resolve all issues associated with the release of
government documents. Id. (citing Johnson v. Exec. Oﬂice for US. Attorneys, 310 F.3d 771, 777
(DC. Cir. 2002). Unlike a “constitutionally compelled disclosure to a single party” during
discovery in criminal litigation, Cottone v. Reno, 193 F.3d 550, 556 (DC. Cir. 1999), a FOIA
disclosure is released to the public at large. See Clay v. DOJ, 680 F. Supp. 2d 239, 248 (D.D.C.

2010) (rejecting FOIA requester’s due process argument “because the FOIA is not a substitute

11

for discovery rules which govern civil and criminal litigation where ‘different considerations’ are
at issue”) (quoting Stonehill v. IRS, 558 F.3d 534, 538 (DC. Cir. 2009)).

Because Mr. Tereshchuk cannot bring claims under the APA or the Constitution in this
case, this Court analyzes the BOP’s responsibilities under the BOP’s regulations and F OIA.

2. Compliance with BOP regulations

The BOP argues that Mr. Tereshchuk’s case should be dismissed because he failed to
comply with BOP regulations when submitting his request. Def.’s Reply in Supp. of Mot. Summ.
J. 8. A party requesting agency records under the FOIA must comply with the procedures set
forth in the agency’s regulations. Lardner v. FBI, 852 F. Supp. 2d 127, 135 (D.D.C. 2012). If the
requester fails to comply with the regulations, his FOIA claim is subject to dismissal for failure
to exhaust administrative remedies. Id. Furthermore, an agency’s interpretation of its own

regulations is controlling unless plainly erroneous or inconsistent with the regulation. Markwest

Mich. Pipeline Co., LLC v. FERC, 646 F.3d 30 (DC. Cir. 2011).

BOP regulation 28 C.F.R. § 542.19 requires that responses sought “must be identiﬁed by
Remedy ID number as indicated on an index.” This regulation directly applies to Mr.
T ereshchuk. Nonetheless, Mr. Tereshchuk has failed to identify the records he seeks by number.
Instead of identifying the responses sought by number, Mr. Tereshchuk requested “all”
administrative remedy responses. See Compl. 11 2. As such, he has failed to comply with the

agency’s procedures and his claim will be dismissed. However, the BOP conceded during oral
argument that if Mr. Tereshchuk should later request these same responses by their Index
numbers, the BOP would be obligated to provide him access.

3. Burdensomeness of request

12

Despite the BOP’s statement before the Court that it would produce any records

requested by Index number, it argues in its summary judgment motion that a request pertaining

to “all” responses would be unreasonably burdensome. Mot. Summ. J. 9—10. FOIA requires
requesters to reasonably describe the records sought. 5 U.S.C. § 552(a)(3)(A). A request is
sufﬁcient “if it enable[s] a professional employee of the agency who [i]s familiar with the subject
area of the request to locate the record with a reasonable amount of effort.” Forsham v. Califano,
587 F.2d 1128, 1141 (DC. Cir. 1978) aﬂ’d sub nom. Forsham v. Harris, 445 US. 169 (1980)
(quoting H.R. Rep. No. 876, 93d Cong, 2d Sess. 5-6 (1974)). “The linchpin inquiry is whether
‘the agency is able to determine precisely what records are being requested.’” Yeager v. DEA,
678 F.2d 315, 326 (DC. Cir. 1982) (quoting S. Rep. No. 854, 93d Cong, 2d Sess. 10 (1974)).
“Broad, sweeping requests lacking specificity are not sufficient.” Dale v. IRS, 238 F.
Supp. 2d 99, 104. This is because “FOIA was not intended to reduce government agencies to
full-time investigators on behalf of requesters.” Judicial Watch, Inc. v. Export—Import Bank, 108
F. Supp. 2d 19, 27 (D.D.C. 2000). Mr. Tereshchuk correctly points out that almost the entire

 

body of case law to discuss overbreadth refers to an agency’s obligation to search for potentially
relevant records, rather than to disclose those already located. Opp’n 2. See, e. g., Golana1 v. CIA,
607 F.2d 339, 353 (DC. Cir. 1978) (ﬁnding unreasonably burdensome a request for additional
responsive records where “if they exist, could be found only through a page-by—page search
through [] 84,000 cubic feet of documents”) (internal quotation marks omitted); Freedom Watch,

Inc. v. Dep ’t of State, 925 F. Supp. 2d 55, 61 (D.D.C. 2013) (ﬁnding unreasonably burdensome a
request to “look for just about everything [the agencies] have regarding, among other things,
Iran, China, Venezuela, Russia, sanctions, waivers, and communications between the Secretary

of State, the Secretary of the Treasury, and the President”); Pub. Citizen, Inc. v. Dep ’t of Educ,

13

292 F. Supp. 2d 1, 6-7 (D.D.C.2003) (ﬁnding reasonable a search of 25,000 ﬁles for data
irregularly kept in the agency’s database when the search was “certain to turn up responsive
documents”).

Here, the BOP is not asked to search for records, which FOIA deﬁnes as the “review . . .
[of] agency records for the purpose of locating those records which are responsive to a request.”
5 U.S.C. § 552(a)(3)(D). Instead, Mr. Tereshchuk seeks all records already identiﬁed in the
indexes provided to him. In fact, the BOP has estimated the exact number of pages of records it
would have to produce. Stroble Dec]. 11 6. However, the BOP argues that the mere production of
records that have technically been identiﬁed can be unreasonably burdensome. See Am. Fed ’n of
Gov ’t Employees, Local 2782 v. US. Dep’t of Commerce, 907 F.2d 203, 205 (DC. Cir. 1990)
(denying as overbroad a request for “every chronological ofﬁce ﬁle and correspondence ﬁle,
internal and external, for every branch ofﬁce, staff ofﬁce, assistant division chief ofﬁce, division
chief ofﬁce, assistant director’s ofﬁce, deputy director’s ofﬁce, and director’s ofﬁce”); Irons v.
Schuyler, 465 F.2d 608, 613 (DC. Cir. 1972) (denying request for 3.5 million unpublished
manuscripts spanning 100 years because “the contours of the records thus described are so
broad” they are not reasonably identiﬁed).

This Court is skeptical that a FOIA request may be denied based on sheer volume of
records requested. As already mentioned, the dominant objective of FOIA is disclosure, and
exemptions are to be narrowly construed. John Doe Agency v. John Doe Corp, 493 US. 146,
152 (1989). Indeed, the Act puts no restrictions on the quantity of records that may be sought. In
fact, the statute anticipates requests for voluminous records: When an agency is asked to “search
for, collect, and appropriately examine a voluminous amount of separate and distinct records” it

may have extra time to comply. 5 U.S.C. § 552(a)(6)(B)(i)-(iii). Notably, the term “exceptional

14

circumstances” generally does not include a delay that results from a predictable agency
workload of requests under this section. Id. at § 552(a)(6)(C). Thus, FOIA anticipates that
requests for records may be so voluminous as to require an agency to carry an unusual workload.
This Circuit has similarly noted that the number of records requested appears to be irrelevant.
See Yeager v. Drug Enforcement Admin, 678 F.2d 315, 326 (DC. Cir. 1982) (rejecting the
argument that a request for all the records within a particular computer system is overbroad); see
also F OIA Update Vol. IV, No. 3, at 5 (“The sheer size or burdensomeness of a FOIA request, in
and of itself, does not entitle an agency to deny that request on the ground that it does not
‘reasonably describe’ records within the meaning of 5 U.S.C. § 552(a)(3)(A)”).

However, even assuming the size of a FOIA request could provide grounds for denial, the
burden of demonstrating overbreadth is substantial. When the reasonableness of search and
production is questioned, the agency has the burden to produce a sufﬁcient explanation as to why
it would be unreasonably burdensome. Cf. Nation Magazine, Washington Bureau v. US.
Customs Serv., 71 F.3d 885, 892 (DC. Cir. 1995) (instructing the district court on remand to
order an agency to search ﬁles likely to contain responsive information “if it cannot provide
sufﬁcient explanation as to why such a search would be unreasonably burdensome”); Public
Citizen, Inc. v. Dep’t of Educ. 292 F. Supp. 2d 1, 6-7 (BBC. 2003) (rejecting defendants’ claim
“[w]ithout more speciﬁcation as to why a search certain to turn up responsive documents would
be unduly burdensome must be rejected,” despite its argument that the request would require the
transport and manual search of 25,000 individual ﬁles).

“Summary judgment is warranted on the basis of agency afﬁdavits when the afﬁdavits
describe the justiﬁcations for nondisclosure with reasonably speciﬁc detail . . . and are not

controverted by [other] evidence in the record.” Miller v. Casey, 730 F.2d 773, 776 (DC. Cir.

15

1984). See, e. g., Goland, 607 F.2d at 352—53 (ﬁnding sufﬁciently detailed an afﬁdavit noting the
request would require a “page-by-page search through the 84,000 cubic feet of documents”);
Int’l Counsel Bureau v. US. Dep’t of Defense, 723 F. Supp. 2d 54, 59 (D.D.C. 2010) (granting
defendants summary judgment based on declaration that collecting and redacting requested ﬁles
would require assistance of a full-time staff of twelve for a full year).

On the record before the Court, the BOP has not proven that Mr. Tereshchuk’s
production request was overly burdensome. The BOP makes much of the fact that the request
implicates 214,456 responses stored in hardcopy in various facilities that would have to be
redacted before production. Mot. Summ. J. 9. However, the BOP has not shown the extent to
which this would burden the agency and whether such a burden is unusual. FOIA requests are
frequently time-consuming and indeed it is not unusual for a search pursuant to F 01A to last over
a year. Int’l Counsel Bureau v. US. Dep’t of Def, 723 F. Supp. 2d 54, 60 (D.D.C. 2010).
Although there are many responses, it appears that they are already compiled (albeit in different
locations) and consist of approximately 24,840 pages. Stroble Decl. 11 6. The severity of the

burden is thus unclear.
Because the BOP has conceded the issue and a request for “all” responses would not be

unduly burdensome, if Mr. Tereshchuk does request the ARP responses and identify them by
index number, the BOP must produce them.
C. Reading Room Records
Finally, Mr. Tereshchuk argues that ARP records are reading room records that must be
available to the public without the need for FOIA requests. Opp’n 1, 6-7. FOIA requires certain
agency determinations not merely to be provided upon written request, but to be made available

continuously in the agency’s reading room. 5 U.S.C. § 552(a)(2); Church of Scientology of Cal.

16

v. IRS, 792 F.2d 153, 159 (DC. Cir. 1986) ade, 484 U.S. 9 (1987); Jordan v. DOJ, 591 F.2d
753, 756 (DC. Cir. 1978) (en banc) (observing that subsection (a)(2) records must be made
“automatically available for public inspection; no demand is necessary”). Such reading room
records include “ﬁnal opinions . . . made in the adjudication of cases” and “statements of policy
and interpretations which have been adopted by the agency.” 5 U.S.C. § 552(a)(2). The
requirement “represents a strong congressional aversion to ‘secret law,’ and represents an
afﬁrmative congressional purpose to require disclosure of documents which have the force and
effect oflaw.” NLRB v. Sears, Roebuck, & Co., 421 U.S. 132, 153 (1975).2

In determining whether Section 552(a)(2) applies, this Circuit considers whether the
decision at issue constitutes a “ﬁnal, unappealable decision not to pursue a judicial remedy in an
adversarial dispute.” Common Cause v. IRS, 646 F.2d 656, 659—60 (DC. Cir. 1981). It also looks
to whether the records at issue have “precedential signiﬁcance.” Smith v. Nat ’l T ransp. Safety
Bd., 981 F.2d 1326, 1328 (DC. Cir. 1993). Records that have no precedential value and do not
constitute working law of the agency are not required to be made available under this part of the
Act. See Sears, 421 U.S. at 153—54; Vietnam Veterans of Am. v. Dep’t of Navy, 876 F.2d 164
(DC. Cir. 1989) (under Section 552(a)(2), opinions at issue must “operate as law”).

The BOP has introduced the afﬁdavit of Thomas L. Albright, Executive Assistant of the
Federal Bureau of Prisons, to show that ARP responses are non—adversarial, non-precedential
decisions on every-day prisoner requests and grievances. Albright Dec]. 1] 4 (“The

Administrative Remedy Program is not adversarial . . . BOP’s responses are not used as

2 Plaintiff explicitly mentions reading room records for the ﬁrst time in his opposition to defendant’s motion for
summary judgment. As such, defendant argues that plaintiff should be required to seek leave of the Court to amend
the Complaint in order to advance this argument pursuant to Fed. R. Civ. P. 15(a)(2). However, his complaint does
mention his concern with BOP’s body of “secret law” and argues that he is being “deprived of [] administrative
caselaw.” Compl. 1111 26—31. His Supplemental Complaint also argues that the responses are ﬁnal opinions in the
adjudication of cases. Supp. Compl. 1] 21. Again noting that complaints of pro se parties are to be liberally
construed, Erickson v. Pardus, 551 US. 89, 94 (2007), the Court declines to dismiss this claim on that basis alone.

17

precedent and are only applied to the individual prisoner’s formal administrative remedy
submission”). As noted, the Court may award summary judgment solely on the information
provided in an agency’s afﬁdavits or declarations when they describe “the justiﬁcations for
nondisclosure with reasonably speciﬁc detail, demonstrate that the information withheld
logically falls within the claimed exemption, and are not controverted by either contrary
evidence in the record [or] by evidence of agency bad faith.” Military Audit Project v. Casey,
656 F.2d 724, 738 (DC. Cir. 1981). “[A]n agency’s justiﬁcation for invoking a FOIA exemption
is sufﬁcient if it appears ‘logical’ or ‘plausible.’” Larson v. Dep’t of State, 565 F.3d 857, 862
(DC. Cir. 2009) (quoting Wolf v. CIA, 473 F.3d 370, 374-75 (DC. Cir. 2007)). Because the
responses deal with highly individualized cases, it is logical and plausible that these decisions do
not have precedential effect, but rather are tools for the daily management of prisons.

Importantly, the evidence the BOP presents is not controverted by any contrary evidence
or evidence of the agency’s bad faith. Although Mr. Tereshchuk argues that Exhibit A shows the
responses are “adversarial,” Opp’n 3, that is not clear from the evidence and does nothing to
show that such responses have precedential signiﬁcance. Mr. Tereshchuk presents no evidence
that the agency in fact relies on these responses, intends them to become agency policy, or
indeed ever looks at them again after their issuance.

Additionally, ordinary prison-management records are not the sort of “adjudications”
anticipated by Section (a)(2). Courts have considered proceedings “adjudications” where
agencies decided not to institute judicial proceedings or actually adjudicated a case. Abtew v.

US. Dep’t of Homeland Sea, 130V—1566, 2014 WL 2620982 at *6 (D.D.C. June 13, 2014)

(citing cases). Here, inmates are not actually attempting to ﬁle cases; rather, they are ﬁling

administrative complaints relating to day—to-day prison management. If an inmate believes that

18

his legal or constitutional rights were violated, he may bring suit elsewhere after his
administrative appeals are exhausted. See id. (ﬁnding no “adjudication” under (a)(2) when

plaintiff’s asylum application was investigated and denied, because the matter could be appealed

to immigration court).

Because there is no evidence that the administrative responses constitute the working law
of the BOP and they are not “adjudications” within Section (a)(2), this Court grants the BOP’s
motion for summary judgment on the issue of reading room records.

IV. CONCLUSION

For the aforementioned reasons, defendant’s motion for summary judgment will be

GRANTED. This case will be DISMISSED.

A separate Order consistent with this Memorandum Opinion shall issue this date.

Signed by Royce C. Lamberth, United States District Judge, on September 16, 2014.

19

Although the BOP has provided digital copies of all indexes requested, Mr. Tereshchuk

now argues that “the indexes are so heavily redacted as to be rendered useless.” Opp’n 1. He thus

seeks more detailed indexes.

Further, he continues to seek all administrative remedy responses from each institution
under the control of the BOP. Compl. 11 6. Mr. Tereshchuk requests ARP responses in order to
examine the BOP’S treatment of prisoners. Compl. {[11 34, 40, 43. He believes the records will
expose patterns of unequal treatment among prisoners, lack of uniform policy, and corruption.
Opp’n 4.

Finally, Mr. Tereshchuk argues the responses are the result of adversarial proceedings
and thus should be contained in reading rooms pursuant to § 552(a)(2). Opp’n 2-4.

He asserts claims under FOIA, 5 U.S.C. § 552; the APA, 5 U.S.C. § 700 et. seq; and the
United States Constitution. Compl. 1m 2, 6, 20—21; Supp. Compl., 11‘” 2, 6, 16-19.

II. LEGAL STANDARD

A. Standard of Review

Summary judgment should be granted when the “materials in the record, including
depositions, documents, electronically stored information, afﬁdavits or declarations, stipulations,
. . . admissions, interrogatory answers, or other materials” show “that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a)-(c). The moving party bears the burden of demonstrating the absence of a genuine issue of
material fact. Celotex Corp. v. Catrett, 477 US. 317, 322, 106 (1986). Factual assertions in the
moving party’s afﬁdavits or declarations may be accepted as true unless the opposing party

submits his own afﬁdavits or declarations or documentary evidence to the contrary. Neal v.

Kelly, 963 F.2d 453, 456 (DC. Cir. 1992).

B. FOIA

A district court has jurisdiction over a FOIA action if an agency has improperly withheld
agency records. See 5 U.S.C. § 552(a)(4)(B). F OIA cases are typically and appropriately decided
by summary judgment. Brayton v. Oﬂice of the US. Trade Representative, 641 F.3d 521, 527
(DC. Cir. 2011). “In a F OIA case, summary judgment may be granted to the government if ‘the
agency proves that it has fully discharged its obligations under the F OIA, after the underlying
facts and the inferences to be drawn from them are construed in the light most favorable to the
FOIA requester. ” Fischer v. DOJ, 596 F. Supp. 2d 34, 42 (D.D.C. 2009) (quoting Greenberg v.
US. Dep’t ofTreasury, 10 F. Supp. 2d 3, 11 (D.D.C. 1998)); see also Steinberg v. DOJ, 23 F.3d
548, 551 (DC. Cir. 1994); Weisberg v. DOJ, 745 F.2d 1476, 1485 (DC. Cir. 1984)). The Court
may award summary judgment solely on the information provided in an agency’s afﬁdavits or
declarations when they describe “the justiﬁcations for nondisclosure with reasonably specific
detail, demonstrate that the information withheld logically falls within the claimed exemption,
and are not controverted by either contrary evidence in the record [or] by evidence of agency bad

faith.” Military Audit Project v. Casey, 656 F.2d 724, 738 (DC. Cir. 1981).

FOIA establishes “a general philosophy of full agency disclosure unless information is
exempted under clearly delineated statutory language.” NLRB v. Sears, Roebuck & Co., 421 US.
132 (1975) (citing S. Rep. No. 813, 89th Cong, lst Sess., 3 (1965)). See also Dep’t ofState v.
Ray, 502 US. 164, 173 (1991) (noting a “strong presumption in favor of disclosure”). This
ensures an open government and is necessary because FOIA requesters face an information

asymmetry since the agency possesses the requested information and decides whether or not it is

disclosed. Judicial Watch, Inc. v. FDA, 449 F.3d 141, 145-46 (DC. Cir. 2006). As such, the

agency bears the burden in litigation to justify withholding any records. 5 U.S.C. § 552(a)(4).

Pub. Citizen Health Research Grp. v. FDA, 185 F.2d 1023, 1027 (DC. Cir. 1978).

C. The APA

When the APA is properly invoked, a court determines whether the challenged agency
decision was arbitrary and capricious, contrary to law, or unsupported by substantial evidence.
See 5 U.S.C. § 706. A motion for summary judgment “serves as the mechanism for deciding, as a
matter of law, whether the agency action is supported by the administrative record and otherwise
consistent with the APA standard of review. Sierra Club v. Mainella, 459 F. Supp. 2d 76, 89-90
(D.D.C. 2006). However, the APA provides for judicial review of agency action only where
“there is no other adequate remedy in a court.” 5 U.S.C. § 704; Council of & for the Blind of Del.

Cnly. Valley, Inc. v. Regan, 709 F.2d 1521, 1531 (DC. Cir. 1983).

III. DISCUSSION

A. Indexes

Mr. Tereshchuk requested access to all administrative indexes under the BOP’s control.
Supp. Compl. 11 2. In response, the BOP provided him with an electronic copy of all indexes for
each level of the BOP for the time period between January 1, 2000 and December 31, 2013. ECF
No. 68 at 1; Albright Decl. 1] 10. However, he now argues that the indexes provided are “so
heavily redacted as to be rendered useless” because the names and registration numbers of
federal prisoners are redacted and “the title headings of the indexed proceedings are stated in
very broad terms.” Opp’n 1.

1. Withholding inmate names and register numbers]

1 The BOP also argues that inmates’ personal information may be withheld pursuant to Exemption 7(C), which
provides for the withholding of information compiled for law enforcement purposes that “could reasonably be
expected to constitute an unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(7)(C). It is not as clear as the
BOP asserts that all records at issue were collected for law enforcement purposes. Def’s Reply in Support of Mot.

5

The BOP redacted inmate names and register numbers pursuant to its own regulations
forbidding disclosure of inmate names and register numbers. 28 C.F.R. § 542.19. Such
redactions are appropriate under FOIA Exemption 6. Exemption 6 is meant to protect individuals
from the injury and embarrassment that can result from the unnecessary disclosure of personal
information. US Dep ’t ofState v. Washington Post Co., 456 US. 595, 599 (1982).

Exemption 6 provides that an agency shall not disclose “personnel and medical ﬁles and
similar ﬁles the disclosure of which would constitute a clearly unwarranted invasion of personal
privacy.” 5 U.S.C. § 552(b)(6). “Similar ﬁles” is interpreted broadly and includes “[g]ovemment
records on an individual which can be identiﬁed as applying to that individual.” Washington Post
Co., 456 US. at 599, 602. And Exemption 6 exempts not just ﬁles, but also personal information
such as names and addresses where release would “create[] a palpable threat to privacy.” Carter
v. US. Dep’t of Commerce, 830 F.2d 388, 391 (DC. Cir. 1987). The records requested are BOP
records on individual inmates and includes identiﬁable information such as name and register

number; thus, the responses are ﬁles pursuant to Exemption 6.

The Court must balance the public’s right to disclosure against the individual’s right to
privacy. See Dep ’t of the Air Force v. Rose, 425 US. 352, 372 (1976). FOIA demands disclosure
if no signiﬁcant privacy interest is implicated (and if no other exemption applies). Nat ’1 Ass ’n of
Retired Fed. Employees v. Homer, 879 F.2d 873, 874 (DC. Cir. 1989). “If, on the other hand, a
substantial privacy interest is at stake, then we must weigh that privacy interest in non-disclosure
against the public interest in the release of the records in order to determine whether, on balance,
disclosure would work a clearly unwarranted invasion of personal privacy.” Id; see also

Washington Post, 456 US. at 599, Horowitz v. Peace Corps, 428 F.3d 271, 278 (DC. Cir. 2005).

Summ. J. 3. However, because the redactions at issue were proper under Exemption 6, the Court need not consider
this issue.

The initial inquiry is whether disclosure of the records at issue would constitute a clearly
unwarranted invasion of personal privacy. 5 U.S.C. § 552(b)(6). The information need not be
intimate or embarrassing. Washington Post Co., 456 U.S. at 600. For example, the Supreme
Court has found a privacy interest in information “such as place of birth, date of birth, date of
marriage, employment history, and comparable data, Washington Post Co., 456 U.S. at 600.

The information contained in the administrative responses is highly personal. The
requests and responses describe the daily lives of inmates in intimate detail. For example,
responses provided to the Court provide records of bladder infections, liver disease, and genital
warts. ECF No. 95 at 9, ll, 18. Responses also provide information about an inmate’s daily life,
including food preferences, id. at 13, and bedding preferences, id. at 8, 20. As this information is
highly personal, especially in comparison to the types of information generally privileged by
Exemption 6, inmates have a privacy interest in the content of their requests and responses.

The Court next considers the public interest in its disclosure. The burden of establishing
that disclosure would serve the public interest is on the requester. See F 01A Update, Vol. X, No.
2, at 7. Only information that will “shed light on an agency’s performance of its statutory duties”
is relevant to the public interest. DOJ v. Reporters Comm. for Freedom of the Press, 489 U.S.
749, 773 (1989). Information that does not directly reveal the federal government’s activities is

irrelevant. Id. at 775. A requester’s particular purpose has no bearing on the public interest. Id. at
771-72. Therefore, to the extent that Mr. Tereshchuk requests the information to challenge the

loss of his own good time, he has not established a public interest. Cole v. DOJ, No. 04-5329,
2005 U.S. App. LEXIS 7358, at *2—3 (DC. Cir. Apr. 27, 2005).
However, he also asserts that the records will expose patterns of unequal treatment

among prisoners, lack of uniform policy, and corruption. Opp’n 4. A showing of public interest

requires “more than a bare suspicion” of ofﬁcial misconduct; “[r]ather, the requester must
produce evidence that would warrant a belief by a reasonable person that the alleged
Government impropriety might have occurred.” Barbosa v. Drug Enforcement Admin., 541 F.
Supp. 2d 108, 111 (D.D.C. 2008) (quoting Nat ’1 Archives & Records Admin. v. Favish, 541 U.S.
157, 174). Only then “will there be a counterweight on the FOIA scale for a court to balance
against the cognizable privacy interests in the requested documents.” Favish, 541 U.S. at 174-75.

If mere allegations were enough to override a personal privacy interest, that privacy interest
would be worthless. See US. Dep’t of State v. Ray, 502 U.S. 164, 179 (1991). Thus, the
requester must provide evidence that would warrant a belief by a reasonable person that the
alleged government misconduct might have occurred. Favish, 541 U.S. at 174.

Because Mr. Tereshchuk has not provided any evidence of misconduct—or really even
alleged any speciﬁc kind of misconduct other than potential favoritism—there is little public
interest in the release of this personal information. Inmates’ privacy interest in withholding their
personal information easily outweighs the lack of public interest, and as such, the BOP was
correct to redact identifying information. Nat ’1 Ass ’11 of Retired Fed. Employees v. Homer, 879
F.2d 873, 879 (DC. Cir. 1989) (ﬁnding that “something, even a modest privacy interest,
outweighs nothing every time”).

2. Speciﬁcity of indexes

Although Mr. Tereshchuk argues that the indexes he was provided are inadequate
because “the title headings of the indexed proceedings are stated in very broad terms,” Opp’n at
1, the BOP has fulﬁlled its obligation to provide an index. The BOP provided the indexes as they

are maintained by the agency. Albright Decl. 11 8. “It is well settled that an agency is not required

by F CIA to create a document that does not exist in order to satisfy a request.” Yeager v. Drug

Enforcement Admin, 678 F.2d 315, 321 (DC. Cir. 1982) (citing NLRB v. Sears, Roebuck & C0,,
421 US. 132, 161-62 (1975)). “A requester is entitled only to records that an agency has in fact
chosen to create and retain. Thus, although an agency is entitled to possess a record, it need not

obtain or regain possession of a record in order to satisfy a FOIA request.” Yeager v. Drug
Enforcement Admin, 678 F.2d 315, 321 (DC. Cir. 1982). “A Freedom of Information Act
(FOIA) request for a listing or index of a database’s contents that does not seek the contents of
the database, but instead essentially seeks information about those contents, is a request that
requires the creation of a new record, insofar as the agency has not previously created and
retained such a listing or index.” Nat ’1 Sec. Counselors v. CIA, 898 F. Supp. 2d 233, 271 (D.D.C.
2012). That is essentially what Mr. Tereshchuk seeks: an index that provides a more detailed
summary of the underlying contents. The BOP has no duty to create such a record.

The BOP provided the indexes as they are maintained by the agency, with only prisoners
names and identifying numbers redacted, as required by BOP regulations as well as FOIA
Exception 6. Mr. Tereshchuk got all parts of the indexes to which he has a legal right, and he has
no right to require defendant to create a new index. Therefore, the court grants defendant’s
motion for summary judgment regarding the indexes.

B. Administrative Remedy Responses

FOIA requires the disclosure of requested “agency records,” including “[a]ny reasonably
segregable portion of a record,” absent a demonstration by the government that the materials fall
within one of nine exemptions. 5 U.S.C. § 552(a)(3)-(b); see also Am. Fed ’n of Gov ’t Employees,
Local 812 v. Broad. Bd. of Governors, 711 F. Supp. 2d 139, 153 (D.D.C. 2010); Judicial Watch,
Inc. v. Dep ’t of Energy, 412 F.3d 125, 128 (DC. Cir. 2005). Additionally, BOP regulations state

that anyone may inspect ARP responses identiﬁed by index number at each institution, regional

ofﬁce, or central ofﬁce. 28 CPR. 542.19. Alternatively, the responses may be purchased in
accordance with the regular fees established for copies furnished under FOIA. Id. Mr.
Tereshchuk requests all responses from the central ofﬁce, regional ofﬁces, and individual
institutions. Compl. 1] 2.
1. Claims under the APA and the Constitution

Mr. Tereshchuk ﬁled suit under the APA and the Constitution challenging the manner in
which he was granted access to the ARP records. As noted above, the APA provides for judicial
review of agency action only where there is no other adequate remedy in a court. Generally,
APA review is not available for FOIA claims because FOIA provides an adequate remedy.
Thomas v. Fed. Aviation Admin, 05-cv-2391, 2007 WL 219988 at *3 (D.D.C. Jan. 25, 2007);
Edmonds Inst. v. US. Dep’t of Interior, 383 F. Supp. 2d 105, 111 (D.D.C. 2005). “This is
because the FOIA grants federal courts jurisdiction to ‘enjoin the agency from withholding
agency records and to order the production of any agency records improperly withheld from the
complainant.” Nat ’1 Sec. Counselors, 898 F. Supp. 2d at 264 (citing 5 U.S.C. § 552(a)(4)(B)).

Where a plaintiff alleges that an agency has wrongfully withheld agency records in response to a
FOIA request, an APA claim seeking compelled disclosure is precluded because FOIA provides
a remedy. Kenney V. DO], 603 F. Supp. 2d 184, 190 (D.D.C. 2009). Because Mr. Tereschuk
alleges exactly that in this case, he cannot assert claims under the APA.

Mr. Tereshchuk also makes various allusions to constitutional claims, although he
generally fails to explain how his constitutional rights have been violated. Because the
complaints and pleadings of pro se parties are to be liberally construed, Erickson v. Pardus, 551
US. 89, 94 (2007), this Court does consider whether Mr. Tereshchuk has presented any

constitutional claims, particularly with respect to his due process claims.

10